Citation Nr: 1535568	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent from May 10, 2001,
 in excess of 30 percent from April 26, 2011 and in excess of 60 percent from March 14, 2015 for coronary artery disease.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board previously remanded this matter for additional development in December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this claim to obtain a VA examination to obtain current findings regarding his disability.  The examiner was requested to perform diagnostic studies and provide findings pertaining to the applicable rating criteria.  The examiner was asked to describe the frequency of episodes of congestive heart failure during each year since May 2001.  The examiner was asked to describe the METs during each one year time period since May 2001.  The examiner was asked to distinguish the effects of the Veteran's service-connected coronary artery disease from the effects of nonservice-connected disabilities, to specifically include chronic obstructive pulmonary disease.  The remand requested that the examiner provide a rationale for each opinion, including what evidence was used to make the findings.  

A VA examination was performed in March 2015.  The examiner opined that the Veteran had a METs level of 1-3 for "2001, 2002 and maybe 2003."  The examiner indicated that, from 2004 until the present, the Veteran's METs level has been greater than 7.  The examiner indicated that the estimations were based on the Veteran's medical record and ejection fraction.  However, the examiner did not provide specific references to these findings in the medical records to explain the change in the estimated METs levels from 1-3 from 2001 to 2003 to 7 for the entire rating period onward.  

The examiner did not answer the question posed as to whether it is possible to distinguish the effects of the Veteran's coronary artery disease and COPD on METs testing.  The examiner indicated that the ejection fraction is more predictive of cardiac status than verbal METS due to comorbidities, but the examiner did not discuss whether the effects of the coronary artery disease and COPD can be distinguished on METs testing.  

In addition, the examiner did not address an opinion from a VA physician, dated in August 2011, which indicated that the Veteran could achieve about 2 METs of activity.  That physician opined that it was difficult to distinguish how much of the Veteran's limitation is from his heart and how much is from his lungs because his lung disease is so severe. 

On remand, an addendum opinion is needed to obtain a rationale for the estimated METs levels, with specific references to the record, and to address the August 2011 opinion from the VA physician.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2015 VA examiner for preparation of an addendum opinion.  If the March 2015 examiner is not available, another qualified examiner should provide the opinion.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that the claims folder was reviewed in conjunction with the examination.

A.  The examiner should provide an explanation of the basis of the estimated METs values.  In particular, the examiner should explain the finding that the Veteran's METs value went from a level 1-3 in 2001, 2002 and 2003 to a level 7-10 thereafter.  The examiner should discuss the relevant evidence to explain how the estimated values were determined.   


In answering this question, the examiner should consider the opinion from the VA physician, dated in August 2011, which indicated that the Veteran had a METs level of 2.  

B.  The examiner should provide an opinion as to whether it is possible to distinguish the effects of the Veteran's coronary artery disease and COPD on METs testing.  If it is not possible to distinguish the effects of the two disabilities on METs testing, the examiner should state that in the report.     

2.  After the requested development has been completed, the AMC/RO should readjudicate the claim based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




